In a habeas corpus proceeding, the relator appeals from a judgment of the Supreme Court, Westchester County, entered May 17, 1966, dismissing the writ and remanding him to custody. Judgment affirmed, without costs. While at the time of the hearing upon the writ the relator had not been indicted, it is undisputed that after the making of the order appealed from the relator was indicted and that he is now in custody by virtue of such subsequent indictment. Under the circumstances the order must be affirmed. This affirmance, however, is without prejudice to relator’s right to a determination, by the court in which the indictment has been filed, of the voluntariness of any confession in accordance with the procedure now prescribed by statute (Code Crim. Pro., §§ 813-f-813-i, L. 1965, ch. 846; cf. People v. Huntley, 15 N Y 2d 72).
Ughetta, Acting P. J., Hill, Rabin and Benjamin, JJ., concur.